Citation Nr: 0017652	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  96-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a kidney disability and 
chronic urinary tract infections claimed as residuals of 
dehydration and heat exhaustion in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1989 to March 
1993.  The veteran had no foreign service.

This appeal arises from an October 1995 rating decision of 
the North Little Rock, Arkansas Regional Office (RO).  In 
October 1999, it was noted in the file that the veteran had 
relocated to Minnesota and his claim is now being handled by 
the St. Paul RO.

The veteran submitted a written withdrawal of all issues on 
appeal except for the issue listed on the title page.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a kidney disability or 
chronic urinary tract infections that are related to disease 
or injury in service.

2.  The veteran's claim of entitlement to service connection 
for a kidney disability and chronic urinary tract infections 
as residuals of dehydration and heat exhaustion in service is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a kidney 
disability and chronic urinary tract infections claimed as 
residuals of dehydration and heat exhaustion in service is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

A September 1991 microbiology report showed no growth in a 
urine culture after 48 hours.

In June 1992, two IV's were administered as the veteran 
complained of headaches, dizziness, stomachache and tingling 
of the extremities.  It was then noted that the veteran was 
doing well and that the skin was hydrated.  Light indoor duty 
for 48 hours was ordered due to dehydration.

The veteran complained of a sharp pain of the right side of 
the back in August 1992.  He had started feeling nauseated 
and dizzy with diarrhea early that morning.  There was some 
costovertebral angle tenderness.  Urinalysis was clear.  A 
kidney ultrasound biopsy revealed no definite calcifications 
regional to the urinary tract.  The impression was no 
significant abnormality seen.  The assessments were 
gastroenteritis and rule out nephropathy and hypertension.

On toxic physical examination in September 1992, the 
genitourinary system was clinically evaluated as normal.

In November 1992, the veteran was seen in the genitourinary 
clinic for evaluation of microscopic hematuria.  The 
provisional diagnosis was microhematuria.  The veteran denied 
any irritative or obstructive voiding symptoms or gross 
hematuria.  He had no urologic symptoms.  On examination, the 
abdomen was soft, doughy and non-tender without masses or 
megaly.  Genitourinary examination was normal.  Urine testing 
revealed dipstick trace of blood.  The impression was 
microscopic hematuria.  Follow up testing was ordered.

A December 1992 notation indicates that renal testing and 
cystoscopy had been normal.  

The veteran submitted a claim in June 1995 for heat injury to 
include dehydration, kidney failure and urinary tract 
infections.  In August 1995, the veteran indicated that he 
wished to amend his claim to include heat stroke.

A July 1993 statement from Doctors Hospital shows that the 
veteran was admitted complaining of headaches, dizziness and 
blurred vision after working in an attic today with 
insulation with prolonged exposure to heat.  The final 
diagnosis was severe dehydration, acute cephalalgia and heat 
exhaustion vs. renal dysfunction.

VA outpatient records include a June 1995 notation which 
indicates that the veteran had a questionable history of heat 
stroke as reported by the veteran.  He complained of 
generalized joint pain.  The assessment was arthralgias of 
unknown etiology.

On VA examination in July 1995, the veteran reported that he 
had become dehydrated in 1991 and was hospitalized for 8 
hours and given intravenous fluids.  He had been hospitalized 
once since that time for dehydration.  He currently indicated 
that anytime he went outside in the heat, he would get 
dehydrated and his urine turned dark.  He related that a 
physician at Doctors Hospital had told him that he had kidney 
failure but apparently he had never been hospitalized or 
undergone dialysis.  He described his kidney failure as 
having dark orange urine and then having to go to bed for 3 
or 4 days.  He provided a history of urinary tract infection 
once at a VA hospital.  Currently he was asymptomatic.  
Generalized joint and muscle pain was described.  Symptoms 
were non-specific.  All laboratory tests and x-rays had been 
normal.  He also complained of being tired all the time.  
Physical examination was completely normal.  The diagnoses 
included residuals of dehydration, alleged kidney failure not 
documented, urinary tract infection resolved, alleged muscle 
problem not found, alleged joint problem not found, and 
etiology of fatigue undetermined.  It was noted that the 
veteran's complaints were markedly out of proportion to 
actual physical findings.

On the veteran's substantive appeal, received in June 1996, 
it was alleged that his claim for dehydration, urinary tract 
infection and kidney disability was not well grounded, but he 
reserved the right to submit further evidence and argument 
after his personal hearing.

The veteran testified in December 1997 that he packed and 
shipped assorted toxic materials in service; that he was put 
on alert but was never sent to the Persian Gulf; and that 
after vaccinations were administered he had started to suffer 
from loss of bladder control and had an intolerance to heat 
(T-3). 


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and renal disease to include 
nephritis becomes manifest to a degree of ten (10) percent or 
more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran indicated on his June 1995 claim, that he had 
suffered a heat exhaustion injury in service with residual 
disability to include dehydration (and/or fatigue), kidney 
failure and urinary tract infections.  In August 1995, the 
veteran asked that his claim be amended to include heat 
stroke.  He then testified in December 1997 that he had 
handled toxic materials in service and that after receiving 
inoculations that he had started to suffer symptoms to 
include an intolerance to heat.  

Initially, the Board notes that it is neither contended nor 
does the evidence show that the veteran is a Persian Gulf 
veteran.  A Persian Gulf veteran means a veteran who served 
on active duty in the Southwest Asia theater of operations 
during the Persian Gulf War.  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317 (d).  In 
this case, the veterans DD 214 shows that he had no foreign 
service.  This fact was corroborated by the veteran as he 
testified that his unit was put on alert but was never sent 
to the Persian Gulf War; thus, the provisions of section 
3.317 have no application in this case.  

The service medical records show that the veteran was 
administered two IV's in June 1992 for dehydration.  The 
veteran has contended that he currently suffers from residual 
disability resulting from this episode of dehydration.  He 
has included dehydration and fatigue in his request for 
service connection.  Dehydration is defined as the 
deprivation of water.  Stedman's Medical Dictionary, 451 
(26th ed. 1995).  Fatigue is defined as that state, following 
a period of mental or bodily activity, characterized by a 
lessened capacity for work and reduced efficiency of 
accomplishment, usually accompanied by a feeling of 
weariness, sleepiness, or irritability.  Stedman's Medical 
Dictionary, 633 (26th ed. 1995).  38 C.F.R. § 3.303 (b) 
provides that for the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings.  Dehydration and fatigue as 
suffered by the veteran in service represent no more than 
isolated findings and as such do not represent chronic 
disease entities for which service connection may be awarded.  
Heat stroke has also been described by the veteran; however, 
the medical record is silent regarding the presence of this 
disability.

The record shows that the veteran also suffered an episode of 
dehydration after service.  Thereafter, the diagnosis of 
residuals of dehydration on VA examination in July 1995 must 
be placed in context.  The examiner reported that physical 
examination of the veteran on that day had been completely 
normal.  In consideration of the fact that there were no 
residuals of dehydration found on examination, the inclusion 
of residuals of dehydration in the diagnoses only served to 
memorialize the veteran's history of having suffered from 
dehydration on two occasions in the past.  Most importantly, 
the examiner did not link this diagnosis to the veteran's one 
episode of dehydration in service.  The July 1995 diagnoses 
also reflected that there was no documentation of kidney 
failure in the record and that urinary tract infection had 
resolved.  Moreover, there is no evidence in the medical 
record of chronic kidney disability or chronic urinary tract 
infections.

In short, the record does not contain competent medical 
evidence which would demonstrate that the veteran suffers 
from a kidney disability, chronic urinary tract infections or 
any other disability resulting from disease or injury in 
service to include the one episode of dehydration in service.  

The only evidence that would support the veteran's claim that 
he currently suffers from a chronic disability as a result of 
suffering from dehydration in service is found in the 
veteran's statements and testimony; however, lay evidence is 
inadequate to establish a medical nexus diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. § 
5107(a) of presenting a well grounded claim.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a kidney disability and chronic 
urinary tract infections as residuals of fatigue and heat 
exhaustion in service is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

